                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Adrianne McGee, Adm. Est. of                 :
LeDarren D. Mixon, Deceased,                 :
                                             :       Case No. 2:19-cv-379
                   Plaintiff,                :
                                             :
         vs.                                 :       Judge Marbley
                                             :
City of Whitehall, et. al.,                  :       Magistrate Judge Vascura
                                             :
                   Defendants.               :

                                            ORDER

         This cause comes for consideration of the Defendants’ Joint Motion For Extension Of Time

To File Their Reply In Support Of Their Motion For Judgment On The Pleadings (Doc. 10) And

Response To Plaintiff’s Motion For Leave To File An Amended Complaint (Doc. 11). For good

cause shown, the Defendants’ Motion (Doc. 13) is GRANTED. Defendants shall file any Reply

in Support of their Joint Motion for Partial Judgment on the Pleadings (Doc. 10) and any Response

to Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 11) by July 22, 2019.

         IT IS SO ORDERED



                                      /s/ Chelsey M. Vascura
                                      UNITED STATES MAGISTRATE JUDGE




4814-9542-5436.1
